Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2, 4 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Eklund et al (US 20140255560 A1).
Eklund discloses an adhesive composition comprising a first polyol (i) comprising a natural oil polyol and preferably castor oil based polyol [0003, 0006], a liquid hydroxyl functional acrylic polymer having a Mw of no greater than 15,000g/mol [abstract, 0003, 0034], an isocyanate terminated prepolymer [abstract, 0003]. The first example includes a liquid mixture of 800 g of an acrylic polymer polyol with OH number 83, Tg -44°C, and MW 3750g/mol and 800 g of castor oil polyol [0091]. The isocyanate includes aliphatic and aromatic diisocyanates as well as in combination, and specifically hexamethylene diisocyanate modified by biuret, etc., and allophanate diisocyanate (i.e. at least triisocyanate) [0051].  

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eklund et al (US 20140255560 A1).
Eklund discloses the isocyanate includes aliphatic and aromatic diisocyanates as well as in combination, and specifically hexamethylene diisocyanate modified by biuret, etc., and allophanate diisocyanate (i.e. at least triisocyanate) [0051]. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed isocyanates would allow the ordinarily skilled artisan to readily envisage the claimed combination of different isocyanates, all of which are very common, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the absence of a teaching of a specific ratio of two different isocyanate, the ordinarily skilled artisan would most immediately envisage and first experiment with a 1:1 ratio. 


Claim Rejections - 35 USC § 103
Claim(s) 3, 5-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al (US 20140255560 A1) in view of Noda et al (JP 2010150477 A).
Eklund, discussed above, does not disclose the composition used with electronic components nor with the castor oil having the claimed iodine value. 
Noda discloses polyurethane adhesives comprising the reaction of a castor oil polyol with an isocyanate component [abstract], similar to Eklund, that is an adhesive for electronic components [abstract, 0002] and wherein the castor oil component has an iodine value of 10 or less in order to provide sufficient hardness at high temperature and adhesion to substrates [0020]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the composition of Eklund in an electronic component and with the claimed iodine value because Noda teaches that castor oil based polyurethane adhesives are useful for electronic components, and it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and the iodine value range provides sufficient adhesion to substrate and hardness. 
Regarding claims 5-7, Noda teaches the same isocyanates as Eklund [0011-0013] and exemplifies the isocyanurate of hexamethylene diisocyanate [0016, 0038]. It is well settled that it is prima facie obvious to combine two or more ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus it is obvious to combine bifunctional isocyanate of Eklund with a trifunctional isocyanate of Noda. In the absence of a teaching of a specific ratio of two different isocyanate, the ordinarily skilled artisan would most immediately envisage and first experiment with a 1:1 ratio.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al (US 20140255560 A1) in view of Nakahara et al (JP 2013074172 A). 
Eklund, discussed above, does not disclose a polyol with molecular weight below 300. 
Nakahara discloses a polyurethane adhesive comprising the reaction product of polymer polyol and an isocyanate component [abstract] as well as a short chain diol either hexane diol or octane diol which allow the balance of solvent resistance and strength and flexibility of coating [abstract, 0036].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the low molecular weight polyols of the claim in the composition of Eklund because Nakahara discloses that they allow the balance of solvent resistance and strength and flexibility of coating in the polyurethane adhesive. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766